DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2022 has been entered.

Response to Amendment
The amendment submitted 12/06/2022 is acknowledged. Claims 12-19 are newly added claims, and therefore claims 1-7, 9 and 11-19 remain pending and are the claims examined below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over WILKENING et al. (US 5,753,274; of record) in view of YAMADA (US 2015/0314389; of record).
As to claim 1: WILKENING discloses the claimed fabricating apparatus (column 1, lines 6-7; FIG. 1) comprising: a fabricating device configured to fabricate and sinter a three-dimensional fabricated object (column 1, lines 39-54; FIG. 1); and a fabrication chamber (FIG. 1 – container 1), the fabrication chamber including walls forming a periphery of the fabrication chamber (FIG. 1 – container 1), a fabrication table (column 2, lines 3-16; FIG. 1) which includes a separable portion formed of a heat-resistant member on which a three-dimensional fabricated object is to be placed (column 2, lines 17-26; column 2, lines 38-44; column 3, lines 39-43; FIG. 1 – prefabricated plate 13); and a supporter formed of a rigid material secured to the fabricating device (column 2, lines 3-16; column 2, lines 38-44; FIG. 1 – object support 2) and configured to support the separable portion during a fabrication of the three-dimensional fabricated object (column 2, lines 17-26; FIG. 1), outer peripherals of the supporter configured to be in contact with the walls during fabrication (column 2, lines 3-26; FIG. 1). 
WILKENING discloses the claimed separable portion configured to separate from the supporter and walls (column 2, lines 3-26; column 3, lines 39-43; FIG. 1); though, WILKENING fails to explicitly disclose the claimed separable portion configured to carry the three-dimensional fabricated object during transport to a sintering step.
However, YAMADA teaches a device for shaping a three-dimensional object by irradiating a metal powder with an electron beam to solidify the powder and make an object ([0046]-[0047]). YAMADA further teaches a separable shaping box ([0085], [0114]) adjacent to a treatment chamber for further processing ([0085], [0114], [0115]), such as exposure of the separable shaping box to further exposure of an electron beam ([0120], FIG. 11B). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the separable portion configured to carry the three-dimensional object during transport to a sintering step taught by YAMADA into WILKENING. YAMADA teaches doing so to be advantageous as it improves throughput from the shaping to the secondary processing ([0115]). 

Claims 2-7, 9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over WILKENING et al. (US 5,753,274; of record) in view of YAMADA (US 2015/0314389; of record) and further in view of MADINGER et al. (US 2020/0307107; of record). WILKENING and YAMADA teach the subject matter of claim 1 above under 35 USC 103. 
As to claim 2: WILKENING and YAMADA remain as applied above. YAMADA, modified by WILKENING, fail to explicitly disclose the claimed wherein the supporter has a bottomed box shape, and wherein the separable portion is detachably accommodated in the supporter having the bottomed box shape.
However, MADINGER teaches an additive manufacturing system that utilizes a build plate (i.e., supporter) with at least one indentation to accommodate multiple inserts (i.e., separable portion) ([0012], FIGs. 1B-1C). MADINGER further teaches the build plate providing a structural surface upon which a component can be built, where the build plate includes one or multiple indentations extending into the top surface of the build plate to accommodate a primary insert and support inserts ([0016], FIGs. 1B-1D). FIG. 1D in MADINGER illustrates the indentation being a depth into the top surface of the build plate (i.e., bottomed box shape) and the primary insert and support inserts being accommodated within the indentation ([0017], [0018], FIGs. 1B-1D). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the supporter having a bottomed box shape, and wherein the separable portion is detachably accommodated in the supporter having the bottomed box shape taught by MADINGER into WILKENING modified thus far. Doing so is combining prior art elements according to known methods for the predictable result of efficiently forming a three-dimensional object. 
As to claim 3: WILKENING, YAMADA and MADINGER remain as applied above. YAMADA, modified by WILKENING and MADINGER, further read on the claimed wherein the separable portion is accommodated in the supporter having the bottomed box shape in a state of being in contact with the supporter without a gap (MADINGER – FIG. 1C).
As to claim 4: WILKENING, YAMADA and MADINGER remain as applied above. YAMADA, modified by WILKENING and MADINGER, further read on the claimed wherein the supporter having the bottomed box shape includes another separable portion configured to be separable from the supporter, and wherein said another separable portion is configured to expose a part of the separable portion accommodated in the supporter (MADINGER – [0016], [0017], [0018], FIGs. 1B-1D). 
As to claim 5: WILKENING, YAMADA and MADINGER remain as applied above. YAMADA, modified by WILKENING and MADINGER, further read on the claimed wherein the separable portion has a melting point higher than a melting point of powder for fabricating the three-dimensional object (WILKENING – column 2, lines 38-44; MADINGER – [0018]). 
As to claim 6: WILKENING, YAMADA and MADINGER remain as applied above. YAMADA, modified by WILKENING and MADINGER, further read on the claimed wherein the supporter is formed of metal, and wherein the separable portion is formed of a ceramic member (WILKENING – column 2, lines 38-44). 
As to claim 7: WILKENING, YAMADA and MADINGER remain as applied above. YAMADA, modified by WILKENING and MADINGER, further read on the claimed wherein the separable portion has a plate shape (WILKENING – column 2, lines 34-37). 
As to claim 9: WILKENING, YAMADA and MADINGER remain as applied above. YAMADA, modified by WILKENING and MADINGER, further read on the claimed robot arm configured to transfer the three-dimensional fabricated object to the sintering step by gripping an exposed part of the separable portion (YAMADA - [0077], [0078], [0107], [0109], [0120], [0123]). 
As to claim 11: WILKENING, YAMADA and MADINGER remain as applied above. YAMADA, modified by WILKENING and MADINGER, further read on the claimed wherein the fabricating device further includes a motor configured to raise and lower the fabrication table in the fabrication chamber (WILKENING – column 2, lines 59-62; FIG. 1).
As to claim 12: WILKENING, YAMADA and MADINGER remain as applied above. YAMADA, modified by WILKENING and MADINGER, further read on the claimed wherein the supporter includes an opening on a side surface and a bottom surface to interface with the another separable portion (MADINGER – [0016], [0017], [0018], FIGs. 1B-1D).
As to claim 13: WILKENING, YAMADA and MADINGER remain as applied above. YAMADA, modified by WILKENING and MADINGER, further read on the claimed wherein the another separable portion has an L-shape cross section and is configured to contact both the support and the separable portion (MADINGER – [0016], [0017], [0018], FIGs. 1B-1D).
As to claim 14: WILKENING, YAMADA and MADINGER remain as applied above. YAMADA, modified by WILKENING and MADINGER, further read on the claimed fabricating apparatus comprising: a fabricating device configured to fabricate and sinter a three-dimensional fabricated object; and a fabrication table including a first separable portion formed of a heat-resistant member on which a three-dimensional fabricated object is to be placed, a supporter formed of a rigid material secured to the fabricating device and configured to support the first separable portion during a fabrication of the three-dimensional fabricated object, and a second separable portion, configured to interface with the first separable portion and the supporter such that removal of the second separable portion exposes additional surfaces of the first separate portion, the first separable portion configured to separate from the supporter and carry the three-dimensional fabricated object during transport to a sintering step (see the rejection of claim 1 and claim 4).
As to claim 15: WILKENING, YAMADA and MADINGER remain as applied above. YAMADA, modified by WILKENING and MADINGER further read on the claimed wherein the supporter has a bottomed box shape, and wherein the first separable portion is detachably accommodated in the supporter having the bottomed box shape (see the rejection of claim 2).
As to claim 16: WILKENING, YAMADA and MADINGER remain as applied above. YAMADA, modified by WILKENING and MADINGER, further read on the claimed wherein the first separable portion is accommodated in the supporter having the bottomed box shape in a state of being in contact with the supporter without a gap (see the rejection of claim 3).
As to claim 17: WILKENING, YAMADA and MADINGER remain as applied above. YAMADA, modified by WILKENING and MADINGER, further read on the claimed wherein the first separable portion has a melting point higher than a melting point of powder for fabricating the three-dimensional fabricated object (see the rejection of claim 5).
As to claim 18: WILKENING, YAMADA and MADINGER remain as applied above. YAMADA, modified by WILKENING and MADINGER, further read on the claimed wherein the supporter is formed of metal, wherein the first separable portion is formed of the ceramic member, and wherein the second separable portion is formed of the ceramic member (see the rejection of claim 6). 
As to claim 19: WILKENING, YAMADA and MADINGER remain as applied above. YAMADA, modified by WILKENING and MADINGER, further read on the claimed wherein the first separable portion has a plate shape (see the rejection of claim 7).

Response to Arguments
Applicant’s arguments, filed 12/06/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a prior art reference previously made of record and reconsidered to be applicable to the amended claim set (see MADINGER et al. US 2020/0307107 as applied in the rejections above).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743